PROVOSTY, J.
The defendant was enjoined from—
“engaging in the practice of ethics of dental surgery until he. shall have obtained from the State Board of Dentistry a certificate of qualification, and caused said certificate to be re*439corded; the -right- and- privilege to engage in laboratory work not to be affected by such issuance of said' injunction.”
His defense was that he was not practicing dentistry, but was a mere employs of a regularly practicing dentist at a salary. He did not allege what was the amount of his salary.
The district court decided against him, and he appealed to the Court of Appeal. That court dismissed his appeal because it did not involve an amount sufficient to give the court jurisdiction ratione materias, i. e., $100, and was not otherwise appealable.
But defendant had timely filed in the appellate court an affidavit of his employer showing that his salary had been $80 a month up to the issuance of the injunction, and that owing to the injunction which prevented defendant from doing certain kinds of work the salary had been reduced to $50 a month; and had filed his own affidavit to the same effect, and to the further effect that the amount involved in the appeal exceeded $150. This clearly showed that the case was appealable in amount. An injunction which reduces a man’s regular salary from $80 to $50 a month certainly involves more than $100 to that man. He stands to lose even in a single year over $360.
The judgment of the Court of Appeal is therefore set aside, and the said appeal is reinstated on the docket of said court, to be proceeded with according to law.